Exhibit 10.1

 

AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT

 

THIS AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT (this “Agreement”) is
entered into effective as of December 11, 2012, by and between CommonWealth
REIT, a Maryland real estate investment trust (the “Company”), and Reit
Management & Research LLC, a Delaware limited liability company (the “Manager”).

 

WHEREAS, the Company and the Manager are parties to an Amended and Restated
Business Management Agreement, dated as of November 1, 2011, as amended by that
Amendment to Amended and Restated Business Management Agreement, dated as of
March 12, 2012 (the “Amended Agreement”); and

 

WHEREAS, the Company and Manager wish to amend and restate the Amended Agreement
as hereinafter provided;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.             Engagement.  Subject to the terms and conditions hereinafter set
forth, the Company hereby continues to engage the Manager to provide the
management and real estate investment services contemplated by this Agreement
with respect to the Company’s business and real estate investments and the
Manager hereby accepts such continued engagement.

 

2.             General Duties of the Manager.  The Manager shall use its
reasonable best efforts to present to the Company a continuing and suitable real
estate investment program consistent with the real estate investment policies
and objectives of the Company.  Subject to the management, direction and
supervision of the Company’s Board of Trustees (the “Trustees”), the Manager
shall:

 

(a)     provide research and economic and statistical data in connection with
the Company’s real estate investments and recommend changes in the Company’s
real estate investment policies when appropriate;

 

(b)     (i) investigate and evaluate investments in, or acquisitions or
dispositions of, real estate and related interests, and financing and
refinancing opportunities, (ii) make recommendations concerning specific
investments to the Trustees, and (iii) evaluate and negotiate contracts with
respect to the foregoing, in each case, on behalf of the Company and in the
furtherance of the Company’s real estate financing objectives;

 

--------------------------------------------------------------------------------


 

(c)     investigate, evaluate and negotiate the prosecution and negotiation of
any claims of the Company in connection with its real estate investments;

 

(d)     administer bookkeeping and accounting functions as are required for the
management and operation of the Company, contract for audits and prepare or
cause to be prepared such reports and filings as may be required by any
governmental authority in connection with the ordinary conduct of the Company’s
business, and otherwise advise and assist the Company with its compliance with
applicable legal and regulatory requirements, including without limitation,
periodic reports, returns or statements required under the Securities Exchange
Act of 1934, as amended, the Internal Revenue Code of 1986, as amended (said
Code, as in effect from time to time, together with any regulations and rulings
thereunder, being hereinafter referred to as the “Internal Revenue Code”), the
securities and tax statutes of any jurisdiction in which the Company is
obligated to file such reports, or the rules and regulations promulgated under
any of the foregoing;

 

(e)     advise and assist in the preparation and filing of all offering
documents (public and private), and all registration statements, prospectuses or
other documents filed with the Securities and Exchange Commission (the “SEC”) or
any state (it being understood that the Company shall be responsible for the
content of any and all of its offering documents and SEC filings (including
without limitation those filings referred to in Section 2(d) hereof), and the
Manager shall not be held liable for any costs or liabilities arising out of any
misstatements or omissions in the Company’s offering documents or SEC filings,
whether or not material, and the Company shall promptly indemnify the Manager
from such costs and liabilities);

 

(f)     retain counsel, consultants and other third party professionals on
behalf of the Company;

 

(g)     provide internal audit services as hereinafter provided;

 

(h)     advise and assist with the Company’s risk management and oversight
function;

 

(i)      to the extent not covered above, advise and assist the Company in the
review and negotiation of the Company’s contracts and agreements, coordination
and supervision of all third party legal services and oversight of processing of
claims by or against the Company;

 

(j)      advise and assist the Company with respect to the Company’s public
relations, preparation of marketing materials, internet website and investor
relations services;

 

2

--------------------------------------------------------------------------------


 

(k)     provide office space, office equipment and the use of accounting or
computing equipment when required;

 

(l)      advise and assist with respect to: the design, operation and
maintenance of network infrastructure, including telephone and data transmission
lines, voice mail, facsimile machines, cellular phones, pager, etc.; and local
area network and wide area network communications support; and

 

(m)   provide personnel necessary for the performance of the foregoing services.

 

In performing its services under this Agreement, the Manager may utilize
facilities, personnel and support services of various of its affiliates.  The
Manager shall be responsible for paying such affiliates for their personnel and
support services and facilities out of its own funds unless otherwise approved
by a majority vote of the Independent Trustees (the “Independent Trustees”), as
defined in the Company’s Declaration of Trust and Bylaws, in each case, as in
effect from time to time (the “Declaration of Trust” and the “Bylaws”,
respectively).  Notwithstanding the foregoing, fees, costs and expenses of any
third party which is not an affiliate of the Manager retained as permitted
hereunder are to be paid by the Company.  Without limiting the foregoing
sentence, any such fees, cost or expenses referred to in the immediately
preceding sentence which may be paid by the Manager shall be reimbursed to the
Manager by the Company promptly following submission to the Company of a
statement of any such fees, costs or expenses by the Manager.

 

Notwithstanding anything herein, it is understood and agreed that the duties of,
and services to be provided by, the Manager pursuant to this Agreement shall not
include (i) any investment management or related services with respect to any
assets of the Company as the Company may wish to allocate from time to time to
investments in “securities” (as defined in the Investment Advisers Act of 1940,
as amended) or (ii) any services that would subject the Manager to registration
with the Commodity Futures Trading Commission as a “commodity trading advisor”
(as such term is defined in Section 1a(12) of the Commodity Exchange Act and in
CFTC Regulation 1.3(bb)(1)) or affirmatively require it to make any exemptive
certifications or similar filings with respect to “commodity trading advisor”
registration status.

 

In performing its services hereunder with respect to the Company, the Manager
shall adhere to, and shall require its officers and employees in the course of
providing such services to the Company to adhere to, the Company’s Code of
Business Conduct and Ethics, as in effect from time to time.  In addition, the
Manager shall make available to its officers and employees providing such
services to the Company the procedures for the receipt, retention and treatment
of complaints regarding accounting, internal accounting controls or auditing
matters relating to the Company and for the confidential, anonymous submission
by such officers and employees of concerns regarding questionable accounting or
auditing matters relating to the Company, as set forth in the Company’s
Procedures for Handling Concerns or Complaints about Accounting, Internal
Accounting Controls or Auditing Matters, as in effect from time to time.

 

3

--------------------------------------------------------------------------------


 

3.             Bank Accounts.  The Manager shall establish and maintain one or
more bank accounts in its own name or, at the direction of the Trustees, in the
name of the Company, and shall collect and deposit into such account or accounts
and disburse therefrom any monies on behalf of the Company, provided that no
funds in any such account shall be commingled with any funds of the Manager or
any other person or entity.  The Manager shall from time to time, or at any time
requested by the Trustees, render an appropriate accounting of such collections
and payments to the Trustees and to the auditors of the Company.

 

4.             Records.  The Manager shall maintain appropriate books of account
and records relating to this Agreement, which books of account and records shall
be available for inspection by representatives of the Company upon reasonable
notice during ordinary business hours.

 

5.             Information Furnished to Manager.  The Trustees shall at all
times keep the Manager fully informed with regard to the real estate investment
policies of the Company, the capitalization policy of the Company, and generally
the Trustees’ then-current intentions as to the future of the Company.  In
particular, the Trustees shall notify the Manager promptly of their intention to
sell or otherwise dispose of any of the Company’s real estate investments or to
make any new real estate investment.  The Company shall furnish the Manager with
such information with regard to its affairs as the Manager may from time to time
reasonably request.  The Company shall retain legal counsel and accountants to
provide such legal and accounting advice and services as the Manager or the
Trustees shall deem necessary or appropriate to adequately perform the functions
of the Company, and shall have such legal or accounting opinions and advice as
the Manager shall reasonably request.

 

6.             REIT Qualification; Compliance with Law and Organizational
Documents.  Anything else in this Agreement to the contrary notwithstanding, the
Manager shall refrain from any action (including, without limitation, the
furnishing or rendering of services to tenants of property or managing real
property) which, in its good faith judgment, or in the judgment of the Trustees
as transmitted to the Manager in writing, would (a) adversely affect the
qualification of the Company as a real estate investment trust as defined and
limited in the Internal Revenue Code or which would make the Company subject to
the Investment Company Act of 1940, as amended (the “1940 Act”), (b) violate any
law or rule, regulation or statement of policy of any governmental body or
agency having jurisdiction over the Company or over its securities, or (c) not
be permitted by the Declaration of Trust or Bylaws, except if such action shall
be approved by the Trustees, in which event the Manager shall promptly notify
the Trustees of the Manager’s judgment that such action would adversely affect
such qualification, make the Company subject to the 1940 Act or violate any such
law, rule, regulation or policy, or the Declaration of Trust or Bylaws and shall
refrain from taking such action pending further clarification or instructions
from the Trustees.  In addition, the Manager shall take such affirmative steps
which, in its judgment made in good faith, or in the judgment of the Trustees as
transmitted to the Manager in writing, would prevent or cure any action
described in (a), (b) or (c) above.

 

7.             Self-Dealing.  Neither the Manager nor any affiliate of the
Manager shall sell any property or assets to the Company or purchase any
property or assets from the Company, directly

 

4

--------------------------------------------------------------------------------


 

or indirectly, except as approved by a majority of the Independent Trustees (or
otherwise pursuant to the Declaration of Trust or Bylaws).  In addition, except
as otherwise provided in Section 2, 10, 11 or 12 hereof, or except as approved
by a majority of the Independent Trustees (or otherwise pursuant to the
Declaration of Trust or Bylaws), neither the Manager nor any affiliate of the
Manager shall receive any commission or other remuneration, directly or
indirectly, in connection with the activities of the Company or any joint
venture or partnership in which the Company is a party.  Except for compensation
received by the Manager pursuant to Section 10 hereof, all commissions or other
remuneration proposed to be received by the Manager or an affiliate of the
Manager and not approved by the Independent Trustees (or otherwise pursuant to
the Declaration of Trust or Bylaws) under Section 2, 11 or 12 hereof or this
Section 7 shall be promptly reported to the Company for consideration by the
Independent Trustees.

 

8.             No Partnership or Joint Venture.  The Company and the Manager are
not partners or joint venturers with each other and neither the terms of this
Agreement nor the fact that the Company and the Manager have joint interests in
any one or more investments, ownership or other interests in any one or more
entities or may have common officers or employees or a tenancy relationship
shall be construed so as to make them such partners or joint venturers or impose
any liability as such on either of them.

 

9.             Fidelity Bond.  The Manager shall not be required to obtain or
maintain a fidelity bond in connection with the performance of its services
hereunder.

 

10.          Compensation.

 

(a)     The Manager shall be paid, for the services rendered by it to the
Company pursuant to this Agreement, an annual management fee (the “Management
Fee”).  The Management Fee for each full fiscal year shall equal the sum of
(i) seven tenths of one percent (0.7%) of the Annual Average Invested Capital
(as defined below) up to $250,000,000, plus (ii) one half of one percent (0.5%)
of the Annual Average Invested Capital exceeding $250,000,000, plus (iii) one
percent (1.0%) of the Annual Average Foreign Invested Capital.  The Management
Fee shall be prorated for any partial fiscal year of the Company during the term
of this Agreement.

 

(b)     In addition, the Manager shall be paid an annual incentive fee (the
“Incentive Fee”) for each fiscal year of the Company, consisting of a number of
shares of the Company’s common shares of beneficial interest (“Common Shares”)
with an aggregate value (determined as provided below) equal to fifteen percent
(15%) of the product of (i) the weighted average Common Shares of the Company
outstanding on a fully diluted basis during such fiscal year and (ii) the excess
if any of FFO Per Share (as defined below) for such fiscal year over the FFO Per
Share for the preceding fiscal year.  In no event shall the aggregate value of
the Incentive Fee (as determined pursuant to the immediately preceding sentence)
payable in respect of any fiscal year exceed $.01 (the

 

5

--------------------------------------------------------------------------------


 

“Per Share Amount”) multiplied by the weighted average number of Common Shares
outstanding on a fully diluted basis during such fiscal year.  (The Management
Fee and Incentive Fee are hereinafter collectively referred to as the “Fees”.)

 

(c)     For purposes of this Agreement:  (i) “Annual Average Foreign Invested
Capital” of the Company shall mean the average of the aggregate historical cost
(calculated as provided below) of the Foreign Assets (as defined below), all
before reserves for depreciation, amortization, impairment charges or bad debts
or other similar noncash reserves, computed by taking the average of such values
at the end of each month during such period; (ii) “Annual Average Invested
Capital” of the Company shall mean the average of the aggregate historical cost
of the consolidated assets of the Company and its subsidiaries, excluding the
Foreign Assets, invested, directly or indirectly, in equity interests in or
loans secured by real estate and personal property owned in connection with such
real estate (including acquisition related costs and costs which may be
allocated to intangibles or are unallocated), all before reserves for
depreciation, amortization, impairment charges or bad debts or other similar
noncash reserves, computed by taking the average of such values at the end of
each month during such period, other than any such interest of the Company or
its subsidiaries as a result of its ownership of the securities of the Company’s
former wholly owned subsidiaries, Government Properties Income Trust (“GOV”)
and, with respect to periods following the completion of the initial public
offering of common shares of beneficial interest of Select Income REIT (the “SIR
IPO”), Select Income REIT (“SIR”); (iii) “FFO Per Share” for any fiscal year
shall mean (x) the Company’s consolidated net income, computed in accordance
with generally accepted accounting principles in the United States, excluding
gain or loss on sale of properties, acquisition costs and extraordinary items,
depreciation, amortization, impairment charges and other non-cash items,
(A) including the Company’s pro rata share of the funds from operations
(determined in accordance with this clause) for such fiscal year of (I) any
unconsolidated subsidiary and (II) any entity for which the Company accounts by
the equity method of accounting (B) but not including any income, loss or funds
from operations attributable to the Company’s or its subsidiaries’ equity
investment in GOV or, with respect to periods following the completion of the
SIR IPO, SIR, with such resulting net income amount reduced by, if applicable,
the amount of any preferred share dividends declared or otherwise payable
(without duplication) during such fiscal year, determined for these purposes as
of the date any such preferred share dividend amounts are accrued by the Company
in accordance with generally accepted accounting principles in the United States
divided by (y) the weighted average number of Common Shares outstanding on a
fully diluted basis during such fiscal year, provided that, for purposes of
determining the Incentive Fee, FFO Per Share shall not include any income, loss
or funds from operations for the Company’s 2011 and 2012 fiscal years that are
attributable to the assets contributed to SIR or its subsidiaries by the Company
or its subsidiaries prior to the completion of the SIR IPO; and (iv) “Foreign
Assets” shall mean the consolidated assets of the Company and its subsidiaries
invested, directly or indirectly, in equity interests in or loans secured by
real estate and personal property owned in connection with such real estate
(including acquisition related costs and costs which may be allocated to
intangibles or are unallocated) located outside the United States, Puerto Rico
and Canada.  It is agreed and understood that, for purposes of this agreement,
GOV

 

6

--------------------------------------------------------------------------------


 

and its subsidiaries and, with respect to periods following the completion of
the SIR IPO, SIR and its subsidiaries, shall not be considered to be
subsidiaries of the Company or the Company’s subsidiaries.

 

(d)     For purposes of determining the Incentive Fee, if there shall occur a
share split, dividend, subdivision, combination, consolidation or
recapitalization with respect to the Common Shares during a fiscal year involved
in such determination, the number of Common Shares outstanding during the
relevant periods and the Per Share Amount shall be proportionally adjusted to
give effect to such share split, dividend, subdivision, combination,
consolidation or recapitalization as if it had occurred as of the first day of
the earliest of the applicable fiscal years.

 

Notwithstanding anything in this Section 10 to the contrary, with respect to any
consolidated asset, other than Foreign Assets, acquired by the Company or any of
its subsidiaries from a RMR Managed Company (as that term is defined in
Section 13 below), the “Annual Average Invested Capital” thereof on the date of
acquisition shall equal the aggregate historical cost of such consolidated asset
on the books of the applicable RMR Managed Company immediately prior to the
contribution, sale or other transfer of such property to the Company or its
subsidiaries (including acquisition related costs and costs which may be
allocated to intangibles or are unallocated), all before reserves for
depreciation, amortization, impairment charges or bad debts or other similar
noncash reserves, and all subsequent adjustments shall be based on such
historical cost.

 

With respect to Foreign Assets, the historical cost shall be determined in
United States dollars, such amounts to be calculated on the date of acquisition
or expenditure (with such date determined based on Eastern time) using the
applicable United States dollar exchange rate as published in the United States
edition of The Wall Street Journal on the date of such acquisition or
expenditure.

 

Unless the Company and the Manager otherwise agree, the Management Fee shall be
computed and payable monthly by the Company on a year to date basis, with
adjustments to account for previous payments, within thirty (30) days following
the end of each fiscal month, and the Incentive Fee shall be computed and
payable within thirty (30) days following the public availability of the
Company’s annual audited financial statements for each fiscal year.  Such
computations of the Management Fee shall be based upon the Company’s monthly or
quarterly financial statements, as the case may be, and such computations of the
Incentive Fee shall be based upon the Company’s annual audited financial
statements, and all such computations shall be in reasonable detail.  A copy of
such computations shall promptly be delivered to the Manager accompanied by
payment of the Fees shown thereon to be due and payable.

 

The payment of the aggregate annual Fees payable for any fiscal year shall be
subject to adjustment as of the end of each fiscal year. On or before the 30th
day after public availability of the Company’s annual audited financial
statements for each fiscal year, the Company shall

 

7

--------------------------------------------------------------------------------


 

deliver to the Manager an officer’s certificate (a “Certificate”) reasonably
acceptable to the Manager and certified by an authorized officer of the Company
setting forth (i) the Annual Average Invested Capital, Annual Average Foreign
Invested Capital, and FFO Per Share for the Company’s fiscal year ended upon the
immediately preceding December 31, and (ii) the Company’s computation of the
Fees payable for said fiscal year.

 

If the aggregate annual Fees payable for said fiscal year as shown in such
Certificate exceed the aggregate amounts previously paid with respect thereto by
the Company, the Company shall include its check for such deficit and deliver
the same to the Manager with such Certificate.

 

If the aggregate annual Fees payable for said fiscal year as shown in such
Certificate are less than the aggregate amounts previously paid with respect
thereto by the Company, the Company shall specify in such Certificate whether
the Manager should (i) remit to the Company its check in an amount equal to such
difference or (ii) grant the Company a credit against the Fees next coming due
in the amount of such difference until such amount has been fully paid or
otherwise discharged.

 

Payment of the Incentive Fee shall be made by issuance of Common Shares.  The
number of shares to be issued in payment of the Incentive Fee shall be the whole
number of shares (disregarding any fraction) equal to the value of the Incentive
Fee, as provided above, divided by the average closing price of the Company’s
Common Shares on the New York Stock Exchange (or such other stock exchange upon
which the Common Shares are principally listed for trading) during the month of
December in the year for which the computation is made.

 

11.          Internal Audit Services.    The Manager shall provide to the
Company an internal audit function meeting applicable requirements of the New
York Stock Exchange and the Securities and Exchange Commission and otherwise in
scope approved by the Company’s Audit Committee.  In addition to the Fees, the
Company agrees to reimburse the Manager, within 30 days of the receipt of the
invoice therefor, the Company’s pro rata share (as reasonably agreed to by the
Independent Trustees from time to time) of the following:

 

(a)     employment expenses of the Manager’s internal audit manager and other
employees of the Manager actively engaged in providing internal audit services,
including but not limited to salary, wages, payroll taxes and the cost of
employee benefit plans; and

 

(b)     the reasonable travel and other out-of-pocket expenses of the Manager
relating to the activities of the Manager’s internal audit manager and other of
the Manager’s employees actively engaged in providing internal audit services
and the reasonable third party expenses which the Manager incurs in connection
with its provision of internal audit services.

 

8

--------------------------------------------------------------------------------


 

12.          Additional Services.   If, and to the extent that, the Company
shall request the Manager to render services on behalf of the Company other than
those required to be rendered by the Manager in accordance with the terms of
this Agreement, such additional services shall be compensated separately on
terms to be agreed upon between the Manager and the Company from time to time.

 

13.          Right of First Offer.

 

(a)     Subject to the Company’s Declaration of Trust and Bylaws, the Company
hereby agrees with the Manager that if the Company or any of its subsidiaries
determines to offer, directly or indirectly, for sale or other disposition
arrangement (each a “Sale”) any real property that, at such time, is of a type
within a principal investment focus of another real estate investment trust to
which the Manager at such time provides business management or property
management services (such other company, a “RMR Managed Company”), then prior to
offering such real property for Sale to any other person, the Company shall
provide notice of such proposed Sale to such RMR Managed Company, describing
such proposed Sale in sufficient detail (including expected pricing, payment or
lease terms, closing date and other material terms) and offering such RMR
Managed Company the right to purchase or lease such real property, and shall
negotiate in good faith with such RMR Managed Company for such purchase or
lease.  If within fifteen (15) days after the Company has provided to such RMR
Managed Company the notice of an offer to effect a Sale of such real property,
the Company and such RMR Managed Company have not reached agreement on the terms
of such Sale, the Company (or its subsidiary, as applicable) will be free to
sell such real property to any person upon the same or substantially similar
terms as those contained in the written notice described above (but in any event
for a purchase price that is not less than 90% of the expected price), free of
the restrictions of this Section 13.

 

(b)     Notwithstanding the above, the following Sales shall be excluded from
the right of first offer referred to herein:

 

(i)            A transfer of a real property to a governmental or
quasi-governmental agency (an “Agency”) as part of a tax reduction or tax
abatement program in which the Company or its subsidiary leases such real
property back from such Agency; provided, however, a transfer or assignment of
the Company’s or its subsidiary’s interest as tenant in the lease of the real
property from such Agency shall be subject to the terms and conditions of this
Agreement and the right of first offer granted herein;

 

(ii)           A transfer of a real property to an entity that is wholly owned,
directly or indirectly, by the Company;

 

9

--------------------------------------------------------------------------------


 

(iii)          A transfer of a real property to any tenant or other party having
a right of first refusal or offer to purchase in effect on the date hereof (or
in effect on the date such property is acquired by the Company or its
subsidiary, as applicable) on the terms and conditions of such right of first
refusal or offer to purchase or hereafter granted in a bona fide lease
negotiation;

 

(iv)          A transfer of a real property to the appropriate condemning
authority pursuant to eminent domain or under threat of eminent domain; and

 

(v)           Any financing, reorganization, recapitalization, reclassification,
exchange of shares or spin-offs to the Company’s shareholders, in each case
where there is no change of control.

 

14.          Expenses of the Manager.  Without regard to and without limiting
the compensation received by the Manager from the Company pursuant to this
Agreement and except to the extent provided by Sections 2, 11 or 12, the Manager
shall bear the following expenses incurred in connection with the performance of
its duties under this Agreement:

 

(a)     employment expenses of the personnel employed by the Manager, including
but not limited to, salaries, wages, payroll taxes and the cost of employee
benefit plans;

 

(b)     fees and travel and other expenses paid to directors, officers and
employees of the Manager, except fees and travel and other expenses of such
persons who are Trustees or officers of the Company incurred in their capacities
as Trustees or officers of the Company;

 

(c)     rent, telephone, utilities, office furniture, equipment and machinery
(including computers, to the extent utilized) and other office expenses of the
Manager, except to the extent such expenses relate solely to an office
maintained by the Company separate from the office of the Manager; and

 

(d)     miscellaneous administrative expenses relating to performance by the
Manager of its obligations hereunder.

 

15.          Expenses of the Company.  Except as expressly otherwise provided in
this Agreement, the Company shall pay all its expenses not payable by the
Manager, and, without limiting the generality of the foregoing, it is
specifically agreed that the following expenses of the Company shall be paid by
the Company and shall not be paid by the Manager:

 

(a)     the cost of borrowed money;

 

10

--------------------------------------------------------------------------------


 

(b)     taxes on income and taxes and assessments on real and personal property,
if any, and all other taxes applicable to the Company;

 

(c)     legal, auditing, accounting, underwriting, brokerage, listing,
reporting, registration and other fees, and printing, engraving and other
expenses and taxes incurred in connection with the issuance, distribution,
transfer, trading, registration and stock exchange listing of the Company’s
securities, including transfer agent’s, registrar’s and indenture trustee’s fees
and charges;

 

(d)     expenses of organizing, restructuring, reorganizing or terminating the
Company, or of revising, amending, converting or modifying the Company’s
organizational documents;

 

(e)     fees and travel and other expenses paid to Trustees and officers of the
Company in their capacities as such (but not in their capacities as officers or
employees of the Manager) and fees and travel and other expenses paid to
advisors, contractors, mortgage servicers, consultants, and other agents and
independent contractors employed by or on behalf of the Company;

 

(f)     expenses directly connected with the investigation, acquisition,
disposition or ownership of real estate interests or other property (including
third party property diligence costs, appraisal reporting, the costs of
foreclosure, insurance premiums, legal services, brokerage and sales
commissions, maintenance, repair, improvement and local management of property),
other than expenses with respect thereto of employees of the Manager, to the
extent that such expenses are to be borne by the Manager pursuant to Section 14
above;

 

(g)     all insurance costs incurred in connection with the Company (including
officer and trustee liability insurance) or in connection with any officer and
trustee indemnity agreement to which the Company is a party;

 

(h)     expenses connected with payments of dividends or interest or
contributions in cash or any other form made or caused to be made by the
Trustees to holders of securities of the Company;

 

(i)      all expenses connected with communications to holders of securities of
the Company and other bookkeeping and clerical work necessary to maintaining
relations with holders of securities, including the cost of preparing, printing,
posting, distributing and mailing certificates for securities and proxy
solicitation materials and reports to holders of the Company’s securities;

 

11

--------------------------------------------------------------------------------


 

(j)      legal, accounting and auditing fees and expenses, other than those
described in subsection (c) above;

 

(k)     filing and recording fees for regulatory or governmental filings,
approvals and notices to the extent not otherwise covered by any of the
foregoing items of this Section 15;

 

(l)      expenses relating to any office or office facilities maintained by the
Company separate from the office of the Manager; and

 

(m)   the costs and expenses of all equity award or compensation plans or
arrangements established by the Company, including the value of awards made by
the Company to the Manager or its employees, if any.

 

16.          Limits of Manager Responsibility; Indemnification; Company
Remedies.  The Manager assumes no responsibility other than to render the
services described herein in good faith and shall not be responsible for any
action of the Trustees in following or declining to follow any advice or
recommendation of the Manager.  The Manager, its shareholders, directors,
officers, employees and affiliates will not be liable to the Company, its
shareholders, or others, except by reason of acts constituting bad faith,
willful or wanton misconduct or gross negligence in the performance of its
obligations hereunder.  The Company shall reimburse, indemnify and hold harmless
the Manager, its shareholders, directors, officers and employees and its
affiliates for and from any and all expenses, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever (including without
limitation all reasonable attorneys’, accountants’ and experts’ fees and
expenses) in respect of or arising from any acts or omissions of the Manager
with respect to the provision of services by it or performance of its
obligations in connection with this Agreement or performance of other matters
pursuant to specific instruction by the Trustees, except to the extent such
provision or performance was in willful bad faith or grossly negligent.  Without
limiting the foregoing, the Company shall promptly advance expenses incurred by
the indemnitees referred to in this section for matters referred to in this
section, upon request for such advancement.

 

17.          Other Activities of Manager.  Nothing herein shall prevent the
Manager from engaging in other activities or businesses or from acting as the
Manager to any other person or entity (including other real estate investment
trusts) even though such person or entity has investment policies and objectives
similar to those of the Company.  The Manager shall notify the Company in
writing in the event that it does so act as a manager to another business.  The
Company acknowledges that the Manager manages real estate investment trusts and
other entities (including, as of the date of this Agreement, Hospitality
Properties Trust, GOV, Senior Housing Properties Trust, SIR, Five Star Quality
Care, Inc. and TravelCenters of America LLC) and that the Manager shall be free
from any obligation to present to the Company any particular investment
opportunity which comes to the Manager and the Manager is not required to
present the Company with opportunities to invest in properties that are
primarily of a type that are the

 

12

--------------------------------------------------------------------------------


 

investment focus of another person or entity now or in the future managed by the
Manager.  In addition, nothing herein shall prevent any shareholder or affiliate
of the Manager from engaging in any other business or from rendering services of
any kind to any other person or entity (including competitive business
activities).  The Company acknowledges and agrees that the Manager has certain
interests that may be divergent from those of the Company, including, without
limitation, the Manager provides certain services to Affiliates Insurance
Company.  The parties agree that these relationships and interests shall not
affect either party’s rights and obligations under this Agreement.  The parties
further agree that whenever any conflicts of interest arise resulting from the
relationships and interests described or referred to in this Section 17 or any
such relationship or interest as may arise or be present in the future,
(x) between or among the Company and the Manager or their respective affiliates,
the Manager will act on its own behalf and not on the Company’s behalf or
(y) between or among the Company and any entity with whom the Manager has a
relationship or contract or their respective affiliates, the Manager shall in
its sole and absolute discretion, determine on which of those parties’ behalf it
shall act, and without any resulting liability or obligation under this
Agreement as a result of, arising from or relating to any such determination. 
Without limiting the foregoing provisions, the Manager agrees, upon the request
of any Trustee, to disclose certain real estate investment information
concerning the Manager or certain of its affiliates; provided, however, that
such disclosure shall be required only if it does not constitute a breach of any
fiduciary duty or obligation of the Manager and the Company shall be required to
keep such information confidential.

 

Directors, officers, employees and agents of the Manager or of its affiliates
may serve as Trustees, officers, employees, agents, nominees or signatories of
the Company.  When executing documents or otherwise acting in such capacities
for the Company, such persons shall use their respective titles in the Company. 
Such persons shall receive no compensation from the Company for their services
to the Company in any such capacities, except that the Company may make awards
to the employees of the Manager and others under the Company’s 2012 Equity
Compensation Plan or any equity plan adopted by the Company from time to time.

 

18.          Term, Termination.  This Agreement shall continue in force and
effect until December 31, 2013, and shall be automatically renewed for
successive one year terms annually thereafter unless notice of non-renewal is
given by the Company or the Manager before the end of the term.  It is expected
that the terms and conditions may be reviewed by the Independent Trustees of the
Compensation Committee of the Board of Trustees of the Company at least
annually.

 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated by either party hereto
upon sixty (60) days’ written notice to the other party, which termination, if
by the Company, must be approved by a majority vote of the Independent Trustees
serving on the Compensation Committee of the Board of Trustees of the Company,
or if by the Manager, must be approved by a majority vote of the directors of
the Manager.

 

13

--------------------------------------------------------------------------------


 

Section 19 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in Sections
16 and 19, such termination shall be without further liability of either party
to the other, other than for breach or violation of this Agreement prior to
termination.

 

19.          Action Upon Termination.  From and after the effective date of any
termination of this Agreement pursuant to Section 18 hereof, the Manager shall
be entitled to no compensation for services rendered hereunder for the pro-rata
remainder of the then-current term of this Agreement, but shall be paid, on a
pro rata basis as set forth in this Section 19, all compensation due for
services performed prior to the effective date of such termination, including
without limitation, a pro-rata portion of the current year’s Incentive Fee. Upon
such termination, the Manager shall as promptly as practicable:

 

(a)     pay over to the Company all monies collected and held for the account of
the Company by it pursuant to this Agreement, after deducting therefrom any
accrued Fees  and reimbursements for its expenses to which it is then entitled;

 

(b)     deliver to the Trustees a full and complete accounting, including a
statement showing all sums collected by it and a statement of all sums held by
it for the period commencing with the date following the date of its last
accounting to the Trustees; and

 

(c)     deliver to the Trustees all property and documents of the Company then
in its custody or possession.

 

The amount of Fees paid to the Manager upon termination shall be subject to
adjustment pursuant to the following mechanism.  On or before the 30th day after
public availability of the Company’s annual audited financial statements for the
fiscal year in which termination occurs, the Company shall deliver to the
Manager a Certificate reasonably acceptable to the Manager and certified by an
authorized officer of the Company setting forth (i) the Annual Average Invested
Capital, Annual Average Foreign Invested Capital, and FFO Per Share for the
Company’s fiscal year ended upon the immediately preceding December 31, and
(ii) the Company’s computation of the Fees payable upon the date of termination.

 

If the annual Fees owed upon termination as shown in such Certificate exceed the
Fees paid by the Company upon termination, the Company shall include its check
for such deficit and deliver the same to the Manager with such Certificate.  If
the annual Fees owed upon termination as shown in such Certificate are less than
the Fees paid by the Company upon termination, the Manager shall remit to the
Company its check in an amount equal to such difference.

 

The Incentive Fee for any partial fiscal year will be determined by multiplying
the Incentive Fee for such year (assuming this Agreement were in effect for the
entire year) by a

 

14

--------------------------------------------------------------------------------


 

fraction, the numerator of which is the number of days in the portion of such
year during which this Agreement was in effect, and the denominator of which
shall be 365.

 

20.          Trustee Action.  Wherever action on the part of the Trustees is
contemplated by this Agreement, action by a majority of the Trustees, including
a majority of the Independent Trustees, shall constitute the action provided for
herein.

 

21.          TRUSTEES AND SHAREHOLDERS NOT LIABLE.  THE DECLARATION OF TRUST OF
THE COMPANY, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS, IS DULY FILED IN THE
OFFICE OF THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND
PROVIDES THAT THE NAME COMMONWEALTH REIT REFERS TO THE TRUSTEES COLLECTIVELY AS
TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY.  NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF THE COMPANY SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE COMPANY.  ALL
PERSONS DEALING WITH THE COMPANY, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF
THE COMPANY FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

22.          Notices.  Any notice, report or other communication required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when delivered in person, upon confirmation of receipt when
transmitted by facsimile transmission, on the next business day if transmitted
by a nationally recognized overnight courier or on the third business day
following mailing by first class mail, postage prepaid, in each case as follows
(or at such other United States address or facsimile number for a party as shall
be specified by like notice):

 

If to the Company:

CommonWealth REIT
Two Newton Place

255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attention:  Chief Financial Officer
Facsimile No.:  (617) 332-2261

 

If to the Manager:

Reit Management & Research LLC
Two Newton Place

255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 928-1305

 

15

--------------------------------------------------------------------------------


 

23.          Amendments.  This Agreement shall not be amended, changed,
modified, terminated, or discharged in whole or in part except by an instrument
in writing signed by each of the parties hereto, or by their respective
successors or assigns, or otherwise as provided herein.

 

24.          Assignment.  Neither party may assign this Agreement or its rights
hereunder or delegate its duties hereunder without the written consent of the
other party, except in the case of an assignment by the Manager to a
corporation, partnership, limited liability company, association, trust, or
other successor entity which may take over the property and carry on the affairs
of the Manager and which remains under the control of the same persons who
control the Manager.

 

25.          Successors and Assigns.  This Agreement shall be binding upon any
successors or permitted assigns of the parties hereto as provided herein.

 

26.          No Third Party Beneficiary.  Except as otherwise provided in
Section 28(i), no person or entity other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.

 

27.          Governing Law.  The provisions of this Agreement shall be governed
by and construed in accordance with the laws of The Commonwealth of
Massachusetts.

 

28.          Arbitration.

 

(a)     Any disputes, claims or controversies between the parties (i) arising
out of or relating to this Agreement or the provision of services by the Manager
pursuant to this Agreement, or (ii) brought by or on behalf of any shareholder
of the Company (which, for purposes of this Section 28, shall mean any
shareholder of record or any beneficial owner of shares of the Company, or any
former shareholder of record or beneficial owner of shares of the Company),
either on his, her or its own behalf, on behalf of the Company or on behalf of
any series or class of shares of the Company or shareholders of the Company
against the Company or any trustee, officer, manager (including Manager or its
successor), agent or employee of the Company, including disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of this Agreement, including this arbitration
agreement, the Declaration of Trust or the Bylaws (all of which are referred to
as “Disputes”), or relating in any way to such a Dispute or Disputes shall, on
the demand of any party to such Dispute be resolved through binding and final
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association (“AAA”) then in effect, except as those
Rules may be modified in this Section 28.  For the avoidance of doubt, and not
as a limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of the Company and class actions by a shareholder
against those

 

16

--------------------------------------------------------------------------------


 

individuals or entities and the Company.  For the avoidance of doubt, a Dispute
shall include a Dispute made derivatively on behalf of one party against another
party.

 

(b)     There shall be three arbitrators. If there are only two parties to the
Dispute, each party shall select one arbitrator within 15 days after receipt of
a demand for arbitration. Such arbitrators may be affiliated or interested
persons of such parties. If there are more than two parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand, shall each
select, by the vote of a majority of the claimants or the respondents, as the
case may be, one arbitrator within 15 days after receipt of a demand for
arbitration. Such arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be. If either a claimant (or all
claimants) or a respondent (or all respondents) fail to timely select an
arbitrator then the party (or parties) who has selected an arbitrator may
request the AAA to provide a list of three proposed arbitrators in accordance
with the Rules (each of whom shall be neutral, impartial and unaffiliated with
any party) and the party (or parties) that failed to timely appoint an
arbitrator shall have ten days from the date the AAA provides such list to
select one of the three arbitrators proposed by AAA. If such party (or parties)
fail to select such arbitrator by such time, the party (or parties) who have
appointed the first arbitrator shall then have ten days to select one of the
three arbitrators proposed by AAA to be the second arbitrator; and, if he/they
should fail to select such arbitrator by such time, the AAA shall select, within
15 days thereafter, one of the three arbitrators it had proposed as the second
arbitrator. The two arbitrators so appointed shall jointly appoint the third and
presiding arbitrator (who shall be neutral, impartial and unaffiliated with any
party) within 15 days of the appointment of the second arbitrator. If the third
arbitrator has not been appointed within the time limit specified herein, then
the AAA shall provide a list of proposed arbitrators in accordance with the
Rules, and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.

 

(c)     The place of arbitration shall be Boston, Massachusetts unless otherwise
agreed by the parties.

 

(d)     There shall be only limited documentary discovery of documents directly
related to the issues in dispute, as may be ordered by the arbitrators.

 

(e)     In rendering an award or decision (the “Award”), the arbitrators shall
be required to follow the laws of The Commonwealth of Massachusetts.  Any
arbitration proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
law on which it is based.

 

17

--------------------------------------------------------------------------------


 

(f)     Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties, each party involved in a Dispute shall bear its
own costs and expenses (including attorneys’ fees), and the arbitrators shall
not render an award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of the Company’s award to the claimant or the claimant’s attorneys. 
Each party (or, if there are more than two parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

(g)     An Award shall be final and binding upon the parties thereto and shall
be the sole and exclusive remedy between such parties relating to the Dispute,
including any claims, counterclaims, issues or accounting presented to the
arbitrators.  Judgment upon the Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(h)     Any monetary award shall be made and payable in U.S. dollars free of any
tax, deduction or offset.  Each party against which the Award assesses a
monetary obligation shall pay that obligation on or before the 30th day
following the date of the Award or such other date as the Award may provide.

 

(i)      This Section 28 is intended to benefit and be enforceable by the
shareholders, directors, officers, managers (including the Manager or its
successor), agents or employees of the Company and the Company and shall be
binding on the shareholders of the Company and the Company, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.

 

29.          Consent to Jurisdiction and Forum.  This Section 29 is subject to,
and shall not in any way limit the application of, Section 28; in case of any
conflict between this Section 29 and Section 28, Section 28 shall govern.  The
exclusive jurisdiction and venue in any action brought by any party hereto
pursuant to this Agreement shall lie in any federal or state court located in
Boston, Massachusetts.  By execution and delivery of this Agreement, each party
hereto irrevocably submits to the jurisdiction of such courts for itself and in
respect of its property with respect to such action. The parties irrevocably
agree that venue would be proper in such court, and hereby waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.  The parties further agree and consent to the service of any

 

18

--------------------------------------------------------------------------------


 

process required by any such court by delivery of a copy thereof in accordance
with Section 22 and that any such delivery shall constitute valid and lawful
service of process against it, without necessity for service by any other means
provided by statute or rule of court.

 

30.          Captions.  The captions included herein have been inserted for ease
of reference only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

 

31.          Entire Agreement.  This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
and cancels any pre-existing agreements with respect to such subject matter.

 

32.          Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

33.          Survival.  The provisions of Sections 2 (limited to the obligation
of the Company to indemnify the Manager for matters provided thereunder), 16, 17
(limited to the obligations of the Company to keep information provided to the
Company by the Manager confidential as provided in the last proviso in such
Section), 18 (limited to the last paragraph of such Section), 19, 21, 22, 26,
27, 28, 29, and 33 of this Agreement shall survive the termination hereof.

 

34.          Prior Agreement.  All references to the Business Management
Agreement, dated as of June 8, 2009, by and between the Company and the Manager,
as amended, in any agreement, instrument or document executed or delivered in
connection herewith or therewith, including, for the avoidance of doubt, the
letter from the Manager to the Company, dated October 29, 2010 regarding the
Business and Property Management Agreement between the Company and MacarthurCook
Fund Management Limited, shall be deemed to refer to this Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

 

35.          Other Agreements.  The parties hereto are also parties to an
Amended and Restated Property Management Agreement, dated as of January 21,
2010, (as amended, the “Property Management Agreement”).  The parties agree that
this Agreement does not include or otherwise address the rights and obligations
of the parties under the Property Management Agreement and that the Property
Management Agreement provides for its own separate rights and obligations of the
parties thereto, including without limitation separate compensation payable by
the Company and the other Owners (as defined in the Property Management
Agreement) to the Manager thereunder for services to be provided by the Manager
pursuant to the Property Management Agreement.

 

19

--------------------------------------------------------------------------------


 

36.          Equal Employment Opportunity Employer.  The Manager is an equal
employment opportunity employer and complies with all applicable state and
federal laws to provide a work environment free from discrimination and without
regard to race, color, sex, sexual orientation, national origin, ancestry,
religion, creed, physical or mental disability, age, marital status, veteran’s
status or any other basis protected by applicable laws.

 

[Signature Page To Follow]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, under seal, as of the day and year first
above written.

 

 

 

COMMONWEALTH REIT

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

Name:  John C. Popeo

 

 

Title:  Treasurer and Chief Financial Officer

 

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name: Adam D. Portnoy

 

 

Title: President and Chief Executive Officer

 

[Signature Page to Amended and Restated Business Management Agreement]

 

--------------------------------------------------------------------------------